Case: 5:19-cv-00137-JMH Doc #: 15-1 Filed: 06/18/19 Page: 1 of 6 - Page ID#: 282

 

  
  
 
 
  

Pa Print’ your “name and address on the reverse.
so that we'can return the card to -you.

"Attach this card to thé badk of the malipiece a

 

CT Agent
CJ Addressee

 

aC. Date of Pelvery

 

 

or.on the front if space permits.

   

 
  
   
  
 
 

"1. Artlele' Addressed to; |
Al Amerioan fre, | I

  

9580 9402, 4808 8344 9714 32

“HNL f i i Jl é

 
 
  
 

 

 

 

 

> He
{o

lover 8 Matt Res Restricted Delivery

J ClAd
: a ‘Ceitified Mall Restricted Delivery.

   
  

  

lt Signe
attified Mall® °.

et on Delivery

insured Mail ©

  

3, Service yoo "#E Brlarily Mall Express@
a Adutt Signature. Be "Registered: Mail™
Restilotedt Pele [1 Registered!

 

Bol” Delivery: :
ett Return Receipt for
‘Merchandise.

ci ollect on Delivery! Restrlofedd alvety Signature Contirmation™.
Signature Confirmation

Restricted Delivery

 

"EXHIBIT

A

 
. . al e ID#: 283
as

 

 

USPS TF Teac — |

MODE

95450 02 4803 | ayy F714 ae
United States * Senden Bigeas print your fame, address, and AP +4? | in this box*]
Postal Service Mer GC oy

Perry A. Ac athe ee Egy,

“Rolfes Henry Ca,, LPA
' 10200 Forest Green Boule
’ Louisville, Kentucky 40223

   
    

First-Class Mail
_. | Postage & Fees Paid
USPS” .

Permit No. G10

   
 

aes:
=
——

 

vard, Suite 692

 

eshte

9. © ened Ihyafe abt Mina

Mie

 
6/18/2019 SPS.com® - USPS Tracking® Resu
Case: 5:19-cv-00137-JMH Doc #: 15. 1 Filed: 06/18/1 Bage: 3 of 6 - Page ID#: 284

. ® « ina-
U SPS Tr 2 ckin g FAQs > (https://www.usps.com/faqs/uspstracking-faqs.htm)

Track Another Package +

Remove X

Tracking Number: 701515200001 15166384

Expected Delivery on
THURSDAY

| by
4 2010@ 8:00pMe@

Y Delivered

April 4, 2019 at 11:52 am
Delivered, Left with Individual
BRIDGETON, MO 63044

yoeqpes-

 

Tracking History

 

Product Information

 

See Less NA

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)

https://toals.usps.com/go/TrackConfirmAction?7tRef=fullpage&tLc=2&text28777=&tLabels=70151520000115166384%2C 1/2

 
sults

em"? Case: 5:19-cv-00137-JMH Doc #; 15:1° Filed! Gé/TR18° BAYS: 4 of 6 - Page ID#: 285

The easiest tracking number is the one you don't have to know.

With Informed Delivery®, you never have to type in another tracking number. Sign up to:

¢ See images” of incoming mail.

yoeqpssj

* Automatically track the packages you're expecting.
¢ Set up email and text alerts so you don't need to enter tracking numbers.

¢ Enter USPS Delivery Instructions™ for your mail carrier.

Sign Up

(https://reg.usps.com/entreg/RegistrationAction_input?

“NOTE: Black and white (grayscale) images show the outside, front of letter-sized envelopes and
mailpieces that are processed 4AREYARMPolesappHBs shthon ese /2F %2Ftools.usps.com%2Fgc

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text287 77=&tLabels=70151520000115166384%2C 2/2
Case: 5:19-cv-00137-JMH Doc #: 15-1 Filed: 06/18/19 Page: 5 of 6 - Page ID#: 286

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Kentucky

The Cincinnati Insurance Company

 

Plaintiff(s)

Vv. Civil Action No.

Clarence J. Michel, JR., et al.

 

Ne ee ee ee eee ee ae ae

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) ALL AMERICAN PAINTING, L.L.C.
c/o Thimothy P. Philip
3801 McKelvey Road, Suite 200
Bridgeton, Missouri 63044

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Carmen Sarge, Esq.

Perry Adanick, Esq.

Rolfes Henry Co., LPA

10200 Forest Green Blvd., Suite 602
Louisville, KY 40223

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 04/02/2019

 

Signature of Clerk or Deputy Clerk
Case: 5:19-cv-00137-JMH Doc #: 15-1 Filed: 06/18/19 Page: 6 of 6 - Page ID#: 287
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

This summons for (name of individual and title, ifany) All American Painting, LLC

 

was received by me on (date) 04/02/2019

C1 I personally served the summons on the individual at (place)

 

on (date) ; or

 

(I I left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

C1) I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) ; or

 

[1 I returned the summons unexecuted because 5 or

 

vw Other (specify): | served the summons via Certified Mail, Return Receipt Requested

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 06/18/2019 /s/ Carmen C. Sarge

Server's signature

 

Carmen C. Sarge
Printed name and title

Rolfes Henry Co., LPA, 10200 Forest Green Blvd., Suite 602,
Louiville, KY 40223

 

Server's address

Additional information regarding attempted service, etc:
